DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 of US Application No. 17/003,656, filed on 26 August 2020, are currently pending and have been examined. Claims 8-15 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method for providing control information to autonomous vehicles, the method comprising: receiving a video content stream over an electronic communication interface; identifying objects represented in the video content stream; determining information about the objects; and transmitting, to one or more autonomous vehicles, one or more data streams including the information about the objects, classified in G05D1/0276.
II. Claims 6-7, drawn to a method for controlling, based on a control data stream, an autonomous vehicle in an area, the method comprising: subscribing, by the autonomous vehicle, to a control stream derived from video image data and including information about objects in the area; receiving the control stream over an electronic communications interface; and controlling the autonomous vehicle to avoid the object based on the control stream, classified in G05D1/0276.
III. Claims 8-15, drawn to a method for deploying an autonomous vehicle system to capturing images about a location, the method comprising: monitoring a communication channel for an indication of an event at a location; dispatching an autonomous vehicle system to the location to capture video content of the location; receiving, from the autonomous vehicle system, the video content captured via the autonomous vehicle system, classified in G05D1/0088, 0094.

The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related processes. The related processes are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related processes are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Mr. Andrew DeLizio on 09 September 2021, a provisional election was made without traverse to prosecute inventions I and II, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2015/0106010 A1, “Martin”).

Regarding claim 1, Martin discloses aerial data for vehicle navigation and teaches:
receiving a video content stream over an electronic communication interface (server 125 determines an area of interest and receives image data 140 related to the area of interest of analysis – see at least Fig. 5 and ¶ [0053]-[0054]; image data 140 may be provided by a camera 165 and sent via an RF link or some other mechanism to server 125 – see at least Fig. 1 and ¶ [0020]; image data 140 may be a video stream – see at least ¶ [0035]);
identifying objects represented in the video content stream (image data 140 is analyzed by server 125 to identify objects of concern – see at least ¶ [0054]);
determining information about the objects (image analysis may be used to identify and classify objects, e.g., providing an estimated size wait, type, etc. – see at least ¶ [0054]; a risk may be associated with each identified object – see at least ¶ [0055]); and
transmitting, to one or more autonomous vehicles, one or more data streams including the information about the objects (server 125 provides information to vehicle 101 computer 105, such as an object map – see at least ¶ [0058]).

Regarding claim 2, Martin further teaches:
capturing the video content stream with a video capture device (image data 140 may be provided by a camera 165 – see at least Fig. 1 and ¶ [0020]).


wherein the video capture device is a video capture array (image data 140 may be provided by a camera 165 – see at least Fig. 1 and ¶ [0020]; NOTE: see Applicant Specification at ¶ [0034] indicating that a video capture array can include one or more cameras).

Regarding claim 4, Martin further teaches:
wherein the video capture device is mounted on an aerial vehicle (aircraft 160 carries one or more cameras 165 – see at least Fig. 1 and ¶ [0024]).

Regarding claim 5, Martin further teaches:
wherein the information about the objects indicates at least one of a location of the object, a direction the object is traveling, and a speed of the object (server 125 can identify coordinates of respective objects of concern and determine the location with respect to map data for the area of interest – see at least ¶ [0055]).

Regarding claim 6, Martin discloses aerial data for vehicle navigation and teaches:
subscribing, by the autonomous vehicle, to a control stream derived from video image data and including information about objects in the area (at block 505, a computer 105 in a vehicle 101 may request navigation assistance from a server 125 – see at least Fig. 5 and ¶ [0052]; in response to the request, at 520 an object map may be created – see at least Fig. 5 and ¶ [0058]; the object map is created from objects identified from image data 140 from camera 165 – see at least ¶ [0055], [0058]; image data 140 may be a video stream – see at least ¶ [0035]);
receiving the control stream over an electronic communications interface (at 525, server 125 provides information to vehicle 101 computer 105 – see at least Fig. 5 and ¶ [0058]; communication between computer 105 and server 125 may be via network 120, which may include wired or wireless networking technologies, e.g., Bluetooth, network packets, etc. – see at least Fig. 1 and ¶ [0013]; information may include the object map, ; and
controlling the autonomous vehicle to avoid the object based on the control stream (autonomous module 106 of vehicle may take a control action based on the risk and/or confidence factor – see at least ¶ [0059]-[0062]).

Regarding claim 7, Martin further teaches:
wherein the video image data is captured by an aerial vehicle (aircraft 160 carries one or more cameras 165 – see at least Fig. 1 and ¶ [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pydin (US 2020/0202722 A1); 
Sun et al. (US 2019/0227555 A1);
Brubaker (US 2018/0338422 A1);
Tu (US 2018/0321693 A1);
Newlin et al. (US 2018/0196438 A1);
Tatourian et al. (US 2018/0188738 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AARON L TROOST/Primary Examiner, Art Unit 3668